          Case 2:14-cv-06535-JD Document 128 Filed 04/12/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE FARM FIRE & CASUALTY                                CIVIL ACTION
COMPANY, as subrogee of the Estate of
Alkis J. Marland,
                  Plaintiff,

              v.                                          NO. 14-6535           FILED
JOHN GRIMLEY, trading as "JG
ASSOCIATES,"
                Defendant.

                                           ORDER

       AND NOW, this 11th day of April, 2019, in accordance with the Verdict Sheet dated
                i
April 11, 2019, ~TIS ORDERED that JUDGMENT be and the same is hereby ENTERED IN

FAVOR of defendant, John Grimley, trading as "JG Associates", and AGAINST plaintiff, State

Farm Fire & Casualty Company, as subrogee of the Estate of Alkis J. ~arland .
                                         ...
                                                   BY THE COURT:




               ...
